DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 04/25/2022. As directed by the amendment: claims 1, 2, 6-15, 17, 18, and 20 have been amended, claim 5 has been cancelled and claims 21-38 have been added.  Thus, claims 1-4 ad 6-38 are presently pending in this application. The examiner submits that no new matter has been added. 
Response to Arguments
Applicant’s arguments, see pages 19-20, filed 04/25/2022, with respect to the USC 112 rejections have been fully considered and are persuasive. The applicant’s amendments to the claims has overcome the lack of clarity by adding additional in from of sensors in claim 12. The 112b rejection of claim 12 has been withdrawn. 
Applicant’s arguments, see page 20, filed 04/25/2022, with respect to USC 102 and 103 have been fully considered and are persuasive. The applicant’s amendments to the independent claims 1 and 15 to include “calculate a dynamic scaling factor” and “calculate a bolus volume based at least in part on the dynamic scaling factor” overcomes the prior art of record. More particularly, read in light of the applicant’s specification on pg. 20, the calculation of the scaling factor v, is set to change between four possible conditions, thus changing in value but also the calculation of which being dynamically altered per instructions of the algorithm. This is not taught by any of the prior art of record such as Frost (US 20190336665 A1), or Kapur (US 20190126014 A1). The USC 102 and 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art of record fails to teach or render obvious a catheter control unit comprising, inter alia, a non-transitory computer readable media having instructions stored thereon, cause the process to: receive physiological information from a first and second blood pressure sensor, comparing that information, calculating a dynamic scaling factor, and calculating a bolus volume based at least in part on the dynamic scaling factor. As interpreted by the examiner, “calculate a dynamic scaling factor” when viewed in light of the specification requires and limits the claim to calculating a factor based on four potential scenarios with each of the scenarios having its own equation for the calculation of the factor, (see applicant specification pg. 20 and applicant’s remarks 04/25/2022, pg. 15). Frost (US 20190336665 A1) teaches filling a balloon with self-adjustment criteria and predefined factor, but not the use of a dynamic scaling factor with four potential scenarios with each scenario having its own equation for the calculation of the factor. Kapur (US 20190126014 A1) also teaches a balloon catheter that occludes a blood vessel with incorporating sensors to input physiological parameters to control the balloon but does not teach the use of a dynamic scaling factor. Manning (US 5678570 A) teaches a similar balloon catheter to utilizes selective aortic arch perfusion to treat cardiac arrest but does not teach an algorithm that calculates a dynamic scaling factor.
For claim 15, the prior art of record fails to teach or render obvious a method for dynamically regulating the degree of blood flow regulation, the method comprising: measuring physiological information from a first and second blood pressure sensor, comparing that information, calculating a dynamic scaling factor, and calculating a bolus volume based at least in part on the dynamic scaling factor. As interpreted by the examiner, “calculate a dynamic scaling factor” when viewed in light of the specification requires and limits the claim to calculating a factor based on four potential scenarios with each of the scenarios having its own equation for the calculation of the factor, (see applicant specification pg. 20 and applicant’s remarks 04/25/2022, pg. 15). Frost (US 20190336665 A1) teaches filling a balloon with self-adjustment criteria and predefined factor, but not the use of a dynamic scaling factor with four potential scenarios with each scenario having its own equation for the calculation of the factor. Kapur (US 20190126014 A1) also teaches a balloon catheter that occludes a blood vessel with incorporating sensors to input physiological parameters to control the balloon but does not teach the use of a dynamic scaling factor. Manning (US 5678570 A) teaches a similar balloon catheter to utilizes selective aortic arch perfusion to treat cardiac arrest but does not teach an algorithm that calculates a dynamic scaling factor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Manning (US 5678570 A) teaches a similar balloon catheter to utilizes selective aortic arch perfusion to treat cardiac arrest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771